DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1, 5, 9, 11, and 14 are pending.
Claims 2-4, 6-8, 10, and 12-13 are cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.


Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanoue et al., US Patent Pub. US 20190294137 A1 (hereinafter Kawanoue) as applied to claims 1, 9, 11, and 14 above, in view of Aki, US Patent Pub. US 20150007713 A1 (hereinafter Aki).

Claim 1
Kawanoue teaches an anomaly detection method for a process instrument (Kawanoue, Para [0084] - - An anomaly detection function/method for field devices/”process instruments”.), the anomaly detection method comprising: receiving, via a programmable logic controller (PLC), measurement data of a process instrument, at least one virtual function module being integrated on the PLC (Kawanoue, Para [0049-50] - - A PLC engine collecting/receiving input data measured by the field device/”process instrument” for use by a monitoring function/”virtual function module”.); periodically storing the measurement data received in a historical database (Kawanoue, Para [0050-51] - - Storing input measurement data when received/periodically in an internal/historical database.); setting a mapping between at least one input channel, of each at least one virtual function module, and an output of at least one anomaly diagnosis algorithm arranged on a service provision system, each at least one anomaly diagnosis algorithm being programmed to diagnose whether an anomaly exists in a process instrument (Kawanoue, Para [0050-51], [0053], [0087-88] - - Input data/channel is monitored/”setting a mapping” by a monitoring function/”virtual function module” to perform an anomaly detection technique/”anomaly diagnosis algorithm” on the PLC control device/”service provision system” to diagnose if an anomaly exists in equipment monitored by the field devices/”process instruments”.); determining via the PLC, upon receiving an anomaly indication output by the service provision system, via at least one input channel of the at least one virtual function module, whether or not an anomaly exists in the process instrument corresponding to the at least one anomaly diagnosis algorithm mapped to the at least one input channel (Kawanoue, Para [0090-92] - - An evaluation process  in response to detection of an anomaly determines if an anomaly exists from the input data/channel measured by the monitoring function/”virtual function module” of the PLC control device/”service provision system”, using a feature amount learning process/”anomaly diagnosis algorithm” associated/mapped with the input data/channel.), wherein the anomaly indication is output by the service provision system upon the service provision system determining that an anomaly exists in the process instrument, after acquiring the measurement data from the historical database and using the corresponding at least one anomaly diagnosis algorithm to diagnose the measurement data. (Kawanoue, Para [0090-92] - - The evaluation process in response to detection of an anomaly determines if an anomaly exists from the input data/channel measured by the monitoring function/”virtual function module” of the PLC control device/”service provision system”, using a feature amount learning process/”anomaly diagnosis algorithm” associated/mapped with the input data/channel, using measurement data that is acquired from the internal/historical database.)
But Kawanoue fails to specify controlling, via the PLC, a process execution mechanism according to the measurement data upon the PLC not receiving the anomaly indication; and controlling the process execution mechanism according to a preset default datum upon the PLC receiving the anomaly indication.
However, Aki teaches controlling, via the PLC, a process execution mechanism according to the measurement data upon the PLC not receiving the anomaly indication; and controlling the process execution mechanism according to a preset default datum upon the PLC receiving the anomaly indication. (Aki, Para [0054-55], [0071-73], [0111] - - A controller/PLC controls an actuator via a control signal/”process execution mechanism” according to the output of the detection result/”anomaly indication” of the fault detector, where normal operation occurs if no fault/anomaly is detected, and selecting an appropriate/”preset default datum” output action of stopping control signals if a fault/anomaly is predicted and detected.)
Kawanoue and Aki are analogous art because they are from the same field of endeavor.  They relate to fault detection systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above fault detection system, as taught by Kawanoue, and incorporating the controller controlling an actuator via a control signal according to the output of the detection result of the fault detector, as taught by Aki.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow an actuator to be used up to the end of its life cycle by having the controller controlling an actuator via a control signal according to the output of the detection result of the fault detector, as suggested by Aki (Para [0007]).
But the combination of Kawanoue and Aki fails to specify the default datum replacing the measurement data for the controlling of the process execution mechanism according to the default datum.
However, Xinyi teaches the default datum replacing the measurement data for the controlling of the process execution mechanism according to the default datum. (Xinyi, Page 5 lines 25-32, 50-56 - - A default value/datum replacing the control/”process execution mechanism” parameter/”measurement data” after system debugging.)
Kawanoue, Aki, and Xinyi are analogous art because they are from the same field of endeavor.  They relate to automation control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above automation control system, as taught by Kawanoue and Aki, and incorporating the default value replacing the control parameter after system debugging, as taught by Xinyi.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid accidents caused by abnormal operation of the system due to parameter variation by having the default value replacing the control parameter after system debugging, as suggested by Xinyi (Page 5, Lines 52-55).

Claim 5
Kawanoue teaches a programmable logic controller (PLC) (Kawanoue, Para [0094-95] - - Programmable logic controller engine.), comprising: a function module (Kawanoue, Para [0065-66], [0090-92] - - Software evaluation process running on a processor/”function module”.); a virtual function module, a mapping being set between at least one input channel of the virtual function module and an output of at least one anomaly diagnosis algorithm arranged on a service provision system, and upon the at least one input channel receiving an anomaly indication outputted by the service provision system, the virtual function module being configured to provide the anomaly indication to the function module as an input variable of the virtual function module, the input variable indicating an anomaly exists in a process instrument corresponding to the anomaly diagnosis algorithm mapped to the input channel (Kawanoue, Para [0050-51], [0053], [0087-92] - - Input data/channel is monitored/”setting a mapping” by a monitoring function/”virtual function module” to perform an anomaly detection technique/”anomaly diagnosis algorithm” on the control device/”service provision system” to diagnose if an anomaly exists in equipment monitored by the field devices/”process instruments”. The evaluation process, in response to detection of an anomaly determines if an anomaly exists from the input data/channel measured by the monitoring function/”virtual function module” of the control device/”service provision system”, using a feature amount learning process/”anomaly diagnosis algorithm” associated/mapped with the input data/channel.); an analog quantity input/output module configured to receive measurement data of a process instrument, convert the measurement data from an analog quantity to a digital quantity and then provide the measurement data, converted from the analog quantity to the digital quantity, to the function module (Kawanoue, Para [0053-55] - - An I/O unit/module that receives measurement data from a field device/”process instrument” and converts it from an analog to digital value to transmit the measurement data to the software running on a processor/”function module”.), and receive a first control instruction or second control instruction from the function module, convert the first control instruction or second control instruction from a digital quantity to an analog quantity, and then output the first control instruction or second control instruction, converted from the digital quantity to the analog quantity, to a process execution mechanism (Kawanoue, Para [0055-56], [0065-66] - - The I/O unit that receives control instructions/”first or second control instructions” from the software evaluation process running on a processor/”function module” that converts a digital control signal to an analog output by activating a relay to implement the output that activates a field device/”process execution mechanism”.);
a central processor module configured to cache and transfer the measurement data (Kawanoue, Para [0050-51], [0055-56], [0065-66] - - A central processor that stores/caches and transfers input measurement data to an internal/historical database.), a power supply module, configured to supply power to the central processor module, the analog quantity input/output module and the function module. (Kawanoue, Para [0048-49] - - The electronic control system, including the computer based PLC control device/”central processor module, the analog quantity input/output module and the function module”, as an electrical-electronic based system, has a fundamental requirement for an electrical power supply in order to operate.)
But Kawanoue fails to specify wherein the function module, upon receiving the input variable, being configured to determine whether or not an anomaly exists in the corresponding process instrument and output a first control instruction to the analog quantity input/output module according to a preset default value upon determining that the anomaly exists and being configured to output a second control instruction to the analog quantity input/output module according to the measurement data, upon determining that the anomaly does not exist.
However, Aki teaches determine whether or not an anomaly exists in the corresponding process instrument and output a first control instruction to the analog quantity input/output module according to a preset default value upon determining that the anomaly exists and being configured to output a second control instruction to the analog quantity input/output module according to the measurement data, upon determining that the anomaly does not exist. (Aki, Para [0054-55], [0071-73], [0111] - - A controller/PLC controls an actuator via a control signal/”process execution mechanism” according to the output of the detection result/”anomaly indication” of the fault detector, where normal/”second control instruction” operation occurs if no fault/anomaly is detected, and selecting an appropriate/”preset default datum” output action/”first control instruction” of stopping control signals if a fault/anomaly is predicted and detected.)
Kawanoue and Aki are analogous art because they are from the same field of endeavor.  They relate to fault detection systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above fault detection system, as taught by Kawanoue, and incorporating the controller controlling an actuator via a control signal according to the output of the detection result of the fault detector, as taught by Aki.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow an actuator to be used up to the end of its life cycle by having the controller controlling an actuator via a control signal according to the output of the detection result of the fault detector, as suggested by Aki (Para [0007]).
But the combination of Kawanoue and Aki fails to specify the default datum replacing the measurement data for the controlling of the process execution mechanism according to the default datum.
However, Xinyi teaches the default datum replacing the measurement data for the controlling of the process execution mechanism according to the default datum. (Xinyi, Page 5 lines 25-32, 50-56 - - A default value/datum replacing the control/”process execution mechanism” parameter/”measurement data” after system debugging.)
Kawanoue, Aki, and Xinyi are analogous art because they are from the same field of endeavor.  They relate to automation control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above automation control system, as taught by Kawanoue and Aki, and incorporating the default value replacing the control parameter after system debugging, as taught by Xinyi.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid accidents caused by abnormal operation of the system due to parameter variation by having the default value replacing the control parameter after system debugging, as suggested by Xinyi (Page 5, Lines 52-55).

Claim 9
The combination of Kawanoue and Aki teaches all the limitations of the base claims as outlined above.  
The combination of Kawanoue and Aki further teaches at least one memory to store a computer program (Kawanoue, Para [0065-66], [0076-77] - - A storage/memory device that stores computer programs.); and at least one processor to call the computer program stored in the at least one memory. (Kawanoue, Para [0055-56], [0065-66] - - A processor that reads/calls a computer program stored in the storage/memory device.)

Claim 11
The combination of Kawanoue, Aki, and Xinyi teaches all the limitations of the base claims as outlined above.  
The combination of Kawanoue, Aki, and Xinyi further teaches a non-transitory computer-readable storage medium, storing a computer program, the computer program being executable by a processor. (Kawanoue, Para [0065-66], [0076-77] - - A non-transitory storage medium storing computer programs executable by a processor.)

Claim 14
Kawanoue teaches a service provision system (Kawanoue, Para [0049-51] - - A control device/”service provision system”.), comprising: at least one memory storing a computer program (Kawanoue, Para [0065-66], [0076-77] - - A storage/memory device that stores computer programs.), and a mapping between an output of at least one anomaly diagnosis algorithm arranged on the service provision system and at least one input channel, of each at least one virtual function module integrated on a programmable logic controller (PLC), each at least one anomaly diagnosis algorithm being programmed to diagnose whether an anomaly exists in a process instrument (Kawanoue, Para [0049-51], [0053], [0087-88] - - Input data/channel is monitored/”setting a mapping” by a monitoring function/”virtual function module” to perform an anomaly detection technique/”anomaly diagnosis algorithm” on the PLC control device/”service provision system” to diagnose if an anomaly exists in equipment monitored by the field devices/”process instruments”.); and at least one processor to call the computer program stored in the at least one memory (Kawanoue, Para [0055-56], [0065-66] - - A processor that reads/calls a computer program stored in the storage/memory device.), and to execute at least sending of the measurement data of a process instrument to at least one virtual function module integrated on the PLC (Kawanoue, Para [0049-50] - - A PLC engine collecting/receiving input data measured by the field device/”process instrument” for use by a monitoring function/”virtual function module”.), periodically receive the measurement data and store in a historical database (Kawanoue, Para [0050-51] - - Storing input measurement data when received/periodically in an internal/historical database.); the PLC configured to determine, upon receiving an anomaly indication output by the service provision system, via at least one input channel of the at least one virtual function module, whether or not an anomaly exists in the process instrument corresponding to the at least one anomaly diagnosis algorithm respectively mapped to the at least one input channel (Kawanoue, Para [0090-92] - - An evaluation process in response to detection of an anomaly determines if an anomaly exists from the input data/channel measured by the monitoring function/”virtual function module” of the PLC control device, using a feature amount learning process/”anomaly diagnosis algorithm” associated/mapped with the input data/channel.), output the anomaly indication upon the PLC determining that an anomaly exists in the process instrument, after acquiring the measurement data from the historical database and using the corresponding at least one anomaly diagnosis algorithm to diagnose the measurement data. (Kawanoue, Para [0090-92] - - The evaluation process in response to detection of an anomaly determines if an anomaly exists from the input data/channel measured by the monitoring function/”virtual function module” of the PLC control device, using a feature amount learning process/”anomaly diagnosis algorithm” associated/mapped with the input data/channel, using measurement data that is acquired from the internal/historical database.)
But Kawanoue fails to specify controlling, via the PLC, a process execution mechanism according to the measurement data upon the PLC not receiving the anomaly indication; and controlling the process execution mechanism according to a preset default datum upon the PLC receiving the anomaly indication.
However, Aki teaches controlling, via the PLC, a process execution mechanism according to the measurement data upon the PLC not receiving the anomaly indication; and controlling the process execution mechanism according to a preset default datum upon the PLC receiving the anomaly indication. (Aki, Para [0054-55], [0071-73], [0111] - - A controller/PLC controls an actuator via a control signal/”process execution mechanism” according to the output of the detection result/”anomaly indication” of the fault detector, where normal operation occurs if no fault/anomaly is detected, and selecting an appropriate/”preset default datum” output action of stopping control signals if a fault/anomaly is predicted and detected.)
Kawanoue and Aki are analogous art because they are from the same field of endeavor.  They relate to fault detection systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above fault detection system, as taught by Kawanoue, and incorporating the controller controlling an actuator via a control signal according to the output of the detection result of the fault detector, as taught by Aki.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow an actuator to be used up to the end of its life cycle by having the controller controlling an actuator via a control signal according to the output of the detection result of the fault detector, as suggested by Aki (Para [0007]).
But the combination of Kawanoue and Aki fails to specify the default datum replacing the measurement data for the controlling of the process execution mechanism according to the default datum.
However, Xinyi teaches the default datum replacing the measurement data for the controlling of the process execution mechanism according to the default datum. (Xinyi, Page 5 lines 25-32, 50-56 - - A default value/datum replacing the control/”process execution mechanism” parameter/”measurement data” after system debugging.)
Kawanoue, Aki, and Xinyi are analogous art because they are from the same field of endeavor.  They relate to automation control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above automation control system, as taught by Kawanoue and Aki, and incorporating the default value replacing the control parameter after system debugging, as taught by Xinyi.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid accidents caused by abnormal operation of the system due to parameter variation by having the default value replacing the control parameter after system debugging, as suggested by Xinyi (Page 5, Lines 52-55).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hara et al., US Patent Pub. US 20170192871 A1 relates to claims 1, 5, 9, and 14 regarding a processing apparatus and computer readable medium including instructions to obtain and store sensor readings and estimate a probability of anomalies in the data.
Ghosh et al., "FBMTP: An Automated Fault and Behavioral Anomaly Detection and Isolation Tool for PLC-Controlled Manufacturing Systems", Dec 2016, IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS: SYSTEMS VOL. 47 NO. 12, PP 3399-3416 relates to 1, 5, 9, and 14 regarding fault and behavioral anomaly detection and isolation in PLC controlled systems
Guo et al., US Patent Pub. US 20190302707 A1 relates to claims 1, 5, 9, and 14 regarding a process manufacturing system that performs collecting and storing of sensor readings to detect anomalies in the system and executing a control action selected according to the control state of the system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119